Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.

Response to Arguments
Applicant's arguments with respect to amended claims 1, 14, and 21 have been considered but are not considered persuasive in view of a new interpretation being applied to the claims.

Primary reference Buck (U.S. PGPUB No. 2012/0252232) discusses a centerline (CR1) that is oriented in a lateral direction A (see Figure 2A). The Examiner takes the position that the row of ground vias 210 that are located in the center row of a plurality of vias 206, and splits signal vias 208 onto two separate sides can also be considered the claimed “centerline”. This interpretation is applied to the claims in the rejection below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation “in the row of pins” in two occasions, line 20 of Page 2 of the Claims and line 4 of page 3 of the Claims. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 and 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. U.S. PGPUB No. 2012/0252232 in view of Minich, U.S. PGPUB No. 2013/0005160 in further view of Wig et al. U.S. PGPUB No. 2014/0141654. (all previously cited)
 
Per Claim 1, Buck discloses:
an apparatus (electrical assembly 10) comprising:
a printed circuit board (PCB) (Paragraph 113, Figure 1; PCB 202) comprising a ground plane (Paragraphs 55 and 56 disclose that PCB 202 includes electrically conductive elements 205, which include both the electrical signal vias 208 and electrical ground vias 210, and wherein the electrical conductive elements 205 can be electrically connected to electrically conductive traces that are routed through the substrate body 204 or along one or more surfaces of the substrate body 204. Paragraphs 100, 113; Ground plate 306 can be mounted onto a printed circuit board 202.); and
a through-hole pin-field (Paragraph 56, Figure 2A, “plated through holes”), wherein the through-hole pin-filed is configured to accept a first set of pins to implement a first half of a press-fit connector corresponding to a PCI add-in card, wherein a second set of pins implements a second half of the press-fit connector and are to oppose corresponding pins in the first set of pins, (Paragraphs 49-52 and 56-58, Figures 1, 2, 4B, and 4C; Electrical connector 100 comprises pins 104 located at the bottom portion of the connector that are inserted into the through-holes of the PCB 202 comprises. Connector 100 comprises a mating interface 116 at the top portion of the connector for receiving an add-in card. Substrate 200, as seen in Figure 2A, discloses five rows of vias 206. The center row comprises ground vias 210. On either side of the center row of ground vias 210 are two rows of electrical signal vias 208, which are considered to represent the claimed first and second set of pins. ), wherein the through-hole pin-field comprises:
a plurality of ground through-holes arranged along a centerline and electrically coupled to the ground plane (Paragraphs 55-58, Figure 2A; Figure 2A discloses five rows of vias 206, with a center row of vias comprising only ground vias 210. Therefore, the center row of ground vias 210 is considered a longitudinal centerline.), wherein each of the plurality of ground through-holes is configured to accept a respective one of a plurality of ground pins (Paragraphs 108, 116, and 117, Figures 5A and 7A; ground tails 311/411), wherein the plurality of ground pins each comprise a straight portion proximate to the corresponding ground through-hole (Figures 5A and 7A; Ground tails 311/411 are straight pins inserted into corresponding ground through-holes 210.);
and first and second signal through-holes arranged on a first side of the centerline (Paragraphs 55-58, Figure 2A; Signal through hole vias 208 are arranged on either side of the centerline row of ground vias 210.);
wherein the set of pins comprise the plurality of ground pins (Paragraphs 108, 116, and 117, Figures 5A and 7A; ground tails 311/411) and further comprise:
a first signal pin to electrically connect to a first signal trace in the PCB through the first signal through-hole (Paragraph 55 discusses traces. Paragraph 71 discusses tails mounting to signal vias in a press-fit manner.); and
a second signal pin adjacent to the first signal pin in the row of pins, wherein the second signal pin is to electrically connect to a second signal trace in the PCB through the second signal through-hole (Paragraph 55 discusses traces. Paragraph 71 discusses tails mounting to signal vias in a press-fit manner.); and
wherein the plurality of ground pins comprise a particular ground pin adjacent to the second signal pin in the row of pins, wherein the particular ground pin is to electrically connect to one of the plurality of ground pins, and the particular ground pin is substantially straight to align with the centerline (Paragraphs 108, 116, and 117, Figures 5A, 7A, and 7D; Ground tails 311/411 are straight pins/tails inserted into ground vias 210, adjacent the signal vias/pins 208.);
wherein the first/second signal through-hole is offset from the centerline on a first/second side of the centerline (Figure 2A, Centerline row of ground vias 210 offsets signal pins 208 on either side.) and each are to carry a first/second signal in a differential signal pair (Paragraphs 72-74; differential signal pairs 117).

Buck discloses that the first/second signal pins can be angularly offset (Paragraphs 140-141, Figure 10D), but does not specifically disclose that the first/second signal pins comprise bends of opposite directions.

However, Minich discloses a similar press-fit through-hole connection system comprising a plurality of ground pins, wherein said ground pins comprise a straight portion proximate to a corresponding ground through hole (Paragraph 26, Figure 4; “The first ends 30 of the ground contacts 26 extend straight from the frame 24 and form the center row 34”). Minich further teaches differential signal pair contacts (28/29), wherein each of said differential signal pair contacts are offset in opposite directions from the center row 34 comprising the ground pins (Paragraphs 25-27, Figures 4 and 5; Each signal contact has a bent section 40 to transition from being at the center of the bottom side of the frame 40 to being in the two lateral spaced rows 36/38.).

-	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Minich’s “bent” signal pin and “straight” ground pin technique in order to implement a staggered arrangement of Buck’s signal pins for the purpose of maximizing substrate real estate when reducing crosstalk between signal pins. Further supporting this argument is that Buck discloses that the electrical signal contacts 104 of the electrical connector 100 are not limited to the illustrated tails 111, and that the mounting ends 108 of the electrical signal contacts 104 can be constructed with any other mounting element geometry as desired (Paragraph 71).

Buck teaches connector 100 receiving an add-in card (Paragraphs 49-52, Figures 1, 2, 4B, and 4C; Electrical connector 100 comprises pins 104 located at the bottom portion of the connector that are inserted into the through-holes of the PCB 202 comprises. Connector 100 comprises a mating interface 116 at the top portion of the connector for receiving an add-in card. Paragraph 49 also discusses support for the PCI specification. Paragraphs 70, 79, 80, 159; edge card), but does not specifically teach that the add-in card is that of a PCIe add-in card.

However, Wig discloses the card edge connector featuring through-hole pin connections to a PCB for receiving a PCIe compliant add-in card (Paragraph 58, Figure 5).

-	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Buck’s system using the PCIe compliant standard of connections/cards, as taught by Wig, because Buck already teaches support for PCI (Paragraph 49), PCIe is the successor to the PCI standard, and is widely used throughout the industry. Further, Buck teaches that the electrical connector could be realized with other types of card specifications/standards (Buck, Paragraph 171).Per Claim 2, Buck discloses the apparatus of claim 1, wherein the first signal pin and the second signal pin are arranged to contact adjacent metal contact fingers on (a first side of) an add-in card (Paragraphs 70, 79, 80, 159; edge card).

Per Claim 3, Buck discloses the apparatus of claim 1, wherein the through-hole pin-field comprising: a first plurality of signal through-holes arranged on a first side of the centerline; a second plurality of signal through-holes arranged on a second side of the centerline, the second side opposite the first side; a first plurality of signal pins, each of the first plurality of signal pins coupled to the printed circuit board through a corresponding one of the plurality of first signal through-holes, and a second plurality of signal pins, each of the second plurality of signal pins coupled to the printed circuit board through a corresponding one of the plurality of second signal through-holes (Figure 2A, Centerline row of ground vias 210 offsets signal pins 208 on either side.)

Buck discloses that the first/second signal pins can be angularly offset (Paragraphs 140-141, Figure 10D), but does not specifically disclose that the first/second signal pins comprise bends of opposite directions.

However, Minich discloses a similar press-fit through-hole connection system comprising a plurality of ground pins, wherein said ground pins comprise a straight portion proximate to a corresponding ground through hole (Paragraph 26, Figure 4; “The first ends 30 of the ground contacts 26 extend straight from the frame 24 and form the center row 34”). Minich further teaches differential signal pair contacts (28/29), wherein each of said differential signal pair contacts are offset in opposite directions from the center row 34 comprising the ground pins (Paragraphs 25-27, Figures 4 and 5; Each signal contact has a bent section 40 to transition from being at the center of the bottom side of the frame 40 to being in the two lateral spaced rows 36/38.).

-	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Minich’s “bent” signal pin and “straight” ground pin technique in order to implement a staggered arrangement of Buck’s signal pins for the purpose of maximizing substrate real estate when reducing crosstalk between signal pins. Further supporting this argument is that Buck discloses that the electrical signal contacts 104 of the electrical connector 100 are not limited to the illustrated tails 111, and that the mounting ends 108 of the electrical signal contacts 104 can be constructed with any other mounting element geometry as desired (Paragraph 71).

Per Claim 4, Buck discloses the apparatus of claim 1, wherein at least two of the plurality of ground pins arranged along the centerline are in contact with each other, forming a ground bridge (Paragraph 121; A pair of electrical ground vias 210, Figure 7D).
Per Claim 5, Buck discloses the apparatus of claim 4, wherein the plurality of ground through-holes is a first plurality of ground through-holes, and the plurality of ground pins is a first plurality of ground pins; the apparatus further comprising: a first adjacent ground through-hole arranged on the first side of the centerline and a second adjacent ground through-hole arranged on the second side of the centerline (Paragraph 121, Figure 7D; Ground vias 210a and 210b are arranged on either side of the longitudinal centerline represented by the middle row of ground vias 210.); a first adjacent ground pin coupled to the ground plane through the first adjacent ground through hole, the first adjacent ground pin comprising a bend proximate the through hole pin-field, the bend oriented in the first direction (Paragraph 55 discusses traces. Paragraph 71 discusses tails mounting to signal vias in a press-fit manner. Paragraphs 111 and 112 and Figures 5A-5D disclose the ground pins and their respective “bends”.); a second adjacent ground pin coupled to the ground plane through the second adjacent ground through-hole, the first adjacent ground pin adjacent to the second adjacent ground pin, the second adjacent ground pin comprising a bend proximate the through hole pin-field, the bend oriented in the second direction (Paragraph 55 discusses traces. Paragraph 71 discusses tails mounting to signal vias in a press-fit manner. Paragraphs 111 and 112 and Figures 5A-5D disclose the ground pins and their respective “bends”.).
Per Claim 6, Buck discloses the apparatus of claim 5, wherein at least two of the plurality of ground pins are in contact with each other, the at least two of the plurality of ground pins in contact with each other forming a ground bridge (Paragraphs 115-116, Figure 7A; First, second, and third tails 411a-c are each extensions from ground plate 406.).

Per Claim 7, Buck discloses the apparatus of claim 1, wherein the first signal pin and the second signal pin are adjacent signal pins, and one of the first signal pin or the second signal pin is adjacent to the particular ground pin (Figures 7a-b; Tails 411a-c represent ground pins and 111 represent signal pins.). Additionally, Minich also teaches these limitations (Paragraphs 25-27, Figures 4 and 5).

Per Claim 8, Buck teaches connector 100 receiving an add-in card (Paragraphs 49-52, Figures 1, 2, 4B, and 4C; Electrical connector 100 comprises pins 104 located at the bottom portion of the connector that are inserted into the through-holes of the PCB 202 comprises. Connector 100 comprises a mating interface 116 at the top portion of the connector for receiving an add-in card. Paragraph 49 also discusses support for the PCI specification. Paragraphs 70, 79, 80, 159; edge card), but does not specifically teach that the add-in card is that of a PCIe add-in card.

However, Wig discloses the card edge connector featuring through-hole pin connections to a PCB for receiving a PCIe compliant add-in card (Paragraph 58, Figure 5).

-	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Buck’s system using the PCIe compliant standard of connections/cards, as taught by Wig, because Buck already teaches support for PCI (Paragraph 49), PCIe is the successor to the PCI standard, and is widely used throughout the industry. Further, Buck teaches that the electrical connector could be realized with other types of card specifications/standards (Buck, Paragraph 171).
Per Claim 9, Buck discloses the apparatus of claim 1, wherein each of the plurality of ground pins, the first signal pin, and the second signal pin comprises a segment-by-segment optimized impedance profile, the impedance profile comprising a contour profile (Figures 7A-7C show the segment-by-segment profile of tails 411a and 111. Impedance is optimized to reduce cross-talk, Paragraphs 148 and 160-167.).
Per Claim 10, Buck discloses the apparatus of claim 1, wherein the pin-field is a first pin-field, the apparatus comprising a second pin-field disposed adjacent to the first pin-field (Figure 6B shows a plurality of signal tails 104 and ground tails 306 that will mate with corresponding pin-fields.).

Per Claim 11, Buck discloses the apparatus of claim 10, wherein the second pin-field comprises a plurality of ground pins and signal pins arranged in a same order as the ground pins and signal pins of the first pin-field (Figure 6B shows a plurality of signal tails 104 and ground tails 306 that will mate with corresponding pin-fields. The pins of each pin-field repeat throughout the length of the connector.).	

Per Claim 12, Buck discloses the apparatus of claim 1, wherein each of the plurality of ground pins, the first signal pin, and the second signal pin comprises a gullwing-shaped contact comprising a preload tension (Paragraphs 70 and 77; Mating ends of ground plate 106 and signal contacts 104 can be constructed as resilient contact beams. Figure 7A).

Per Claim 14, please refer to the above rejection of Claim 1 as the limitations are substantially similar and the rejections are equally applicable. Additionally, Buck discloses an add-in card communicatively coupled with the PCB via the press-fit connector (Paragraphs 49-52 and 57-58, Figures 1, 2, 4B, and 4C; Electrical connector 100 comprises pins 104 located at the bottom portion of the connector that are inserted into the through-holes of the PCB 202 comprises. Connector 100 comprises a mating interface 116 at the top portion of the connector for receiving an add-in card.).

Per Claims 15-18 and 20, please refer to the above rejections of Claims 2-5 and 8, as the limitations are substantially similar and therefore the rejections are equally applicable.

Per Claim 19, please refer to the rejection of Claim 1 as it has been discussed how Minich teaches the signal pins comprising bends oriented in an opposite direction relative to the center line as an adjacent signal pin (Minich; Paragraphs 25-27, Figures 4 and 5).

Per Claim 21, please refer to the above rejection of Claim 1 as the limitations are substantially similar and the mappings are equally applicable. Additionally, Buck teaches the plurality of ground through-holes arranged in a row along an axis (Figure 2A discloses the center row comprising ground vias 210, along a longitudinal direction L) with the axis being parallel to the first side of the add-in card (Figures 2A and 4B; Connector 100 receives an add-in card within opening 101, which is along the same axis as the row of ground vias 210). Minich further teaches the signal pins being disposed in an alternating in/out patter with respect to the axis/centerline (Paragraphs 25 and 26, Figure 4).

Per Claim 22, Buck discloses wherein the axis is a centerline of contacts of the add-in card (Figure 2A, center row of ground vias 210).Per Claim 23, Buck discloses the apparatus of claim 21, wherein the plurality of ground pins comprise single ground pins, and further comprises dual adjacent ground pins disposed in the alternating in/out pattern (Figure 7D; ground vias/pins 210a and 210).Per Claim 24, please refer to the above rejection of Claim 1, as Buck has been shown to teach an add-in edge card, while Wig teaches the claimed PCIe edge card.

Per Claim 25, Buck discloses the apparatus of claim 21, further comprising a connector cover (connector housing 102) covering each of the ground pins and signal pins, the connector cover exposing the ground pins and signal pins to contact the add-in card (Paragraphs 70, 113, and 114, Figures 1 and 6A; Connector housing 102 both covers a portion of the ground/signal pins and exposes the ground/signal pins on both the top and bottom portions of the connector housing 102.).


*	*	*	*	*	*	*	*

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. U.S. PGPUB No. 2012/0252232 in view of Minich, U.S. PGPUB No. 2013/0005160 in view of Wig et al. U.S. PGPUB No. 2014/0141654, in further view of Figueroa et al. U.S. Patent No. 6,388,207. (all references have been previously cited)

Per Claim 13, Buck does not specifically discuss the diameters of the through-holes.

However, Figueroa discloses that smaller diameter vias are utilized for a plated through-hole design in order better optimize power delivery, inductance, and signal integrity (Col. 7 lines 24-37).

-	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the smaller diameter vias, as taught by Figueroa, as the vias of Buck because smaller diameter vias help meet strict design requirements such as power delivery, inductance, and signal integrity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186